DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/22 is being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 01/21/22.  Regarding the amendment, claim 2 is canceled, claims 1, 3-9 are present for examination.
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a motor as recited in claim 1, comprising: 
a rotating shaft (100); 
a rotor (200) coupled to the rotating shaft (100); and 
a stator (300) disposed outside the rotor (200), 
wherein the stator (300) includes a stator core (310) having a plurality of teeth (311) and a coil (320) wound around each tooth (311) of the teeth, 
wherein the coil (320) is wound a plurality of turns around each tooth, and 
wherein only the coil of (a*n+1)th turns among the plurality of turns forms a first layer closest to the tooth (turns: 1, 4, 7, 10, 13,16, 19, and 22), 
wherein a is the number of total stacked layers (3 layers) of the coil on each tooth, and n is zero or a positive integer, 
wherein each tooth (311) is connected to an outer surface of the stator core (310), 
wherein the coil (320) is stacked as a plurality of layers (3 layers) on each tooth and sequentially stacked from a first layer to an ath layer, the first layer being closest to the tooth and the plurality of layers comprising at least the first layer, a second layer, and a third layer, and 
wherein a turn of the first layer (turn 1) and a turn of the third layer (turn 3) are both in direct physical contact with the outer surface of the stator core (310).

    PNG
    media_image1.png
    623
    521
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEDA T PHAM/           Examiner, Art Unit 2834      

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834